Black, J.
Flora Hawkins, as guardian of the person and estate of Oliver M. Griffin, a person of unsound mind, brought suit against John M. Hurst, upon whose death the appellants, by order of the court below, pending the proceedings therein, were substituted as defendants. Such proceedings were had that thereafter judgment was rendered March 80, 1905, whereby it was adjudged and decreed that the plaintiff’s ward — said Griffin — was the owner in fee simple of a certain undivided part of certain described real estate in Kosciusko county, and that certain sheriff’s sales were invalid as to said portion of the real estate and should be set aside, i. Erom this judgment the defendants therein brought this "pretended appeal making “Flora Hawkins, as guardian of the person and estate of Oliver M. Griffin,” the sole appellee. The transcript of-the record on appeal was filed March 5, 1906. The appellee, June 15, 1906, filed her verified petition and motion to strike the appeal from the docket, showing that July 12, 1905, after the rendition of said judgment in favor of her ward, he died at Boone county, Indiana, and left surviving him as his only heir at law his sister, said Elora Hawkins, who as such heir sue*469eeeded to all the right, title, and interest of her deceased ward, in and to the subject-matter of the action, and that no notice of the appeal had been served upon her herein, other than in her capacity as guardian of said Griffin. Thereupon, Tune 25, 1906, the appellants asked leave to amend their assignment of errors by adding thereto the name of Elora Hawkins, in her personal capacity.
1. While it was not necessary to make the ward a party with his guardian, the judgment affecting the ward’s title to real estate was properly rendered in favor of the ward.
2. The statute provides that in case of the death of any or all the parties to a judgment before an appeal is taken, an appeal may he taken by, and notice of an appeal served upon, the persons in whose favor and against whom the action might have been revived if death had occurred before judgment. §648 Burns 1901, §636 R. S. 1881.
3. The guardianship, by the express terms of the statute, terminated on the death of the ward. §2722 Burns 1901, §2552 R. S. 1881. It then became the duty of the guardian to account for and pay over to the proper person all of the estate of her ward remaining in her hands, and, if the ward’s personal estate did not exceed $500, to.report the death and the amount and condition of the ward’s estate to the proper court, and to proceed to settle such estate without letters of administration. §2685, cl. 4, §2687 Burns 1901, §§2521, 2523 R. S. 1881; Stumph v. Pfeiffer (1877), 58 Ind. 472.
4. The successor to the interest of the ward involved in this action was his heir at law. If the ward had died pending the suit in the court below, it would have been proper to substitute his heir as plaintiff, instead of the guardian, who thereafter had no interest in the ward’s real estate except to subject it to the payment of debts if needed therefor, in case the settlement of such decedent’s estate without letters of administration should devolve upon the guardian, as above stated.
*4705. When the appeal-was brought naming the guardian of the person in whose favor the judgment was rendered as appellee, there was no such guardian, and the heir should have been made appellee at the institution of the appeal. The pretended appeal, therefore, without any appellee, was a nullity.
6. Now, after more than a year from the rendition of the judgment, and after the expiration of the time within which an appeal might be brought against the heir, it is sought, not in terms to.substitute the heir as appellee, but to amend the assignment of errors by adding the name of the heir to that of a person as guardian who no longer exists in the capacity of guardian, for the purposes of this cause; that is, in a pretended appeal, which is in truth a mere nullity, being without an appellee, to make the heir an appellee, which, if permissible in any case, would amount here to the commencement of an appeal after the time limited therefor by statute. See Taylor v. Elliott (1876), 52 Ind. 588; Taylor v. Elliott (1876), 53 Ind. 441; Moore v. Slack (1894), 140 Ind. 38; Doble v. Brown (1898), 20 Ind. App. 12; Hewitt v. Mills (1901), 27 Ind. App. 218.
The motion of the appellants to amend the assignment of errors is overruled, and the appeal is dismissed